SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-22635 RC2 Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois, 60523 (Address of principal executive offices) Registrant's telephone number, including area code:630-573-7200 Indicate by check mark whether the Registrant(1) has filed all reports required to be filed by sections13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Exchange Act Rule 12b-2. Large Accelerated filer
